DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Formal Matters
Applicant’s preliminary amendment filed 3/7/2019, which amended claims 1-10 and added new claims 11-15, has been entered.  Claims 1-15 are pending.  

Claim Objections
Claims 4, 5, 7, 8, 10, 14 and 15 are objected to due to the following informalities:
Claims 4, 5, 7, 8, 10, 14 and 15, appear to not conform to U.S. practice with regard to listing of group elements in the claims since it appears the group elements are in a Markush type format, but do not use the proper form for such limitations.
If Applicant wants the listed elements in claims 4, 5, 7, 8, 10, 14 and 15 in Markush format, it is suggested that the Markush group should be in the form of “selected from the group consisting of A, B, and C.”  Otherwise, it is suggested for proper U.S. format, the recitation of the listed elements in the group be recited in the alternative.  
Additionally, with regard to claim 7, it appears that claim 7, line 4, the antibacterial secretion indicated as “dermicidin” is a typographical error for “dermcidin,” which needs to be corrected (emphasis added). 

Claim Rejection - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):


Claim 7 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
Claim 7 refers to “the at least one antibacterial secretion protein,” however, claim 7 as well as claim 1 do not refer to any antibacterial secretion proteins (emphasis added).  Although claim 7 initially indicates “the at least one secretion protein,” which has antecedent basis within claim 1, it is noted that this is not sufficient to provide any inherent or implied antecedent basis within claim 7 since not all secretion proteins are antibacterial secretion proteins.  It is suggested that claim 7 be amended to “an at least one antibacterial secretion protein.”

Claim Rejections - 35 U.S.C. §§ 102 and 103 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejection - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 5, 8, 11, 12 and 15 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Li et al. (Cell Tissue Research, Vol. 354, pp. 897-902; 2013; cited in the IDS dated 3/7/2019).
Regarding claims 1, 2, 11 and 12, Li teaches an in vitro method for identifying and analyzing secretion proteins in the human sweat gland, where Li teaches culturing human eccrine sweat gland epithelial cells that constitutes a good model (i.e., a sweat gland equivalent) for studying three-dimensional reconstruction, wound repair and regeneration and differentiation of the human eccrine sweat gland (Abstract).  In matrigel, epithelial cells from the human eccrine sweat gland form tubular-like structures and then the tubular-like structures coil into sphere-like shapes that structurally resemble human eccrine sweat glands in vivo (Abstract; i.e., a sweat gland equivalent).  One sphere-like shape can be linked to another sphere-like shape or to a cell monolayer via tubular-like structures (Abstract).  
Li teaches that human eccrine sweat gland cells were harvested and cultured in standard monolayers and 3D matrices and their morphology was recorded, histologically and immunohistochemically (page 898, column 1, paragraph 2).  For the in vitro three-dimensional culture (i.e., a sweat gland equivalent), aliquots of harvested eccrine sweat gland cells (5×104 cells; 50,000 cells) were cultured in media and matrigel where the media is changed every other day and the cells observed via microscope (page 898, columnn1, paragraph 4, to column 2, paragraph 3).  In view of the above, Li teaches providing at least one three-dimensional sweat gland equivalent, comprising from about 500 to about 500,000 sweat gland cells. 
In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).
Regarding claims 1 and 8, Li teaches that the sweat gland equivalent were stained in which immunohistochemical analysis demonstrated that the cultures expressed (secreted) CK7, CK19, EMA, and actin (page 898, column 2, paragraph 7, page 899, 
Regarding claims 5 and 15, Li teaches that histological staining was performed which revealed many tubular-like structures with a centrally localized hollow lumen, where some of these tubular-like structures were lined by a single layer of epithelial cells which were similar to the secretory part of the eccrine sweat gland (Fig. 3).  Further, cells with a narrow top and wide bottom were identified as clear-like cells (Fig. 3, arrowhead) and cells with a wide top and narrow bottom were identified as dark-like cells (Fig. 3, arrow).  Additionally, Li teaches that the eccrine sweat cells show secretory parts or ducts (Fig. 3f).
In view of the above, Li anticipates claims 1, 2, 5, 8, 11, 12 and 15.

Claim Rejection - 35 U.S.C. § 103 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-15 are rejected under 35 U.S.C. § 103 as being unpatentable over Kruse et al. (U.S. PGPUB 2008/0064034; 2008; cited in the IDS dated 3/7/2019; as evidenced by Kurata et al., Cell Structure and Function, Vol. 39, pp. 101-112; 2014; cited in the IDS dated 3/7/2019), further in view of Li et al. (Cell Tissue Research, Vol. 354, pp. 897-902; 2013; cited in the IDS dated 3/7/2019).
Regarding claims 1-4 and 11-14, Kruse teaches methods for testing substances using multicellular in vitro test systems that resemble organs (paragraph 1). Kruse teaches that the development of multicellular, especially human in vitro test systems represents a good alternative for many studies (i.e., pharmaceutical and cosmetic studies) and such human test systems can even resemble natural human tissues/organs in their properties more closely than animal models (paragraph 2).  Kruse teaches providing improved multicellular, in particular human in vitro test systems and methods with which the action of substances on different cell types and in particular on a compound 
Kruse teaches that multipotent or pluripotent adult stem cells like those that can be obtained from exocrine glandular tissue can be made to aggregate and differentiate with simple means into three-dimensional cell aggregates (i.e., organoid bodies), that already contain a spectrum of at least two cell types without the addition of special differentiation factors, where the organoid bodies constantly continue to grow, given a sufficient supply of nutrients, and develop tissue-like or organ-like structures in which stage they are also referred to as tissue bodies (paragraph 5).  Kruse teaches that if the organoid bodies are exposed to chemical substances their action, if present, can be determined by a morphological change or otherwise detectable change in the organoid bodies and/or in the cell types contained in them (paragraph 5; claims 31-37).  
Kruse teaches that in order to form the organoid bodies used in method, multipotent or pluripotent adult stem cells are used, where such cells are isolated from exocrine glandular tissue (e.g., sweat glands, paragraphs 7-9, claims 31, 35 and 37; i.e., the stem cells are organoid bodies which are a sweat gland equivalent). 
As evidenced by Kurata, stem cells routinely maintain the main epidermal components (i.e. the interfollicular epidermis, hair follicles, and sweat glands), and that human sweat glands present throughout the body are glandular exocrine organs (Abstract).  Kurata further provides evidence that stem cells are present in sweat glands, where stem cell markers CD29 and Notch, epidermal stem cell markers, were found to reside among α-smooth muscle actin-positive myoepithelial cells in human sweat glands 
Kruse teaches that adult stem cells obtained from such sources can be easily isolated and maintained in a largely non-differentiated state in a stable long-time culture without a feeder cell layer or special additives (paragraph 10).  
Kruse also teaches that the sweat gland stem cells (i.e., sweat gland equivalents) can be stimulated to differentiate without the addition of special growth- or differentiation factors in a simple manner in that they are cultivated under spatial conditions that ensure a three-dimensional contact of the cells, where such conditions are the cultivation in hanging drops such as has already been described for embryonic stem cells (paragraphs 11, 51, 80, 85 and 86).  Kruse teaches that approximately 400 to 800 cells are cultivated in each hanging drop (paragraph 51). The drops are placed on the cover of bacteriological Petri dishes, turned over and placed over the Petri dish filled with medium so that the drops hang downward (paragraphs 51, 80, 85 and 86).
Kruse also teaches that alternative cultivating methods can also be used that ensure the desired three-dimensional contact of the sweat gland equivalents are known and available to those skilled in the art (paragraph 11).  Such alternatives include cultivation in suspension culture, cultivation on surfaces (such as glass, polystyrene or surfaces treated with an anti-adhesion layer, such as surfaces coated with PTFE or poly-HEMA) to which the cells do not adhere or adhere only poorly (paragraph 11). 

In an advanced stage of the differentiation, the sweat gland equivalents have structures that are similar to tissues or organs, which are formed from two or more different cell types (e.g., skin cell structures), where the formation of desired structures 
Kruse further teaches that the sweat gland equivalents are located in hollow spaces, matrices or other carrier- and/or shaping systems, where the hollow spaces may be microchannels or capillaries, micro-conduits in matrices (paragraphs 33 and 34; claims 31 and 54).
In view of the above, with regard to claim 3, 4 and 14, Kruse teaches that the sweat gland equivalents are provided with the requisite diameter where they are free from matrix compounds and/or carriers since the feeder cells, not the sweat gland equivalents themselves, produce known matrix compounds (i.e., collagens, glucosamines, GAGs, etc.) within an extracellular matrix.  It would have been within the purview of one of ordinary skill in the art to utilize known culture techniques that are performed free of matrix compounds as claimed (e.g., hanging drop culture, non-adherent suspension culture, etc.) in providing sweat gland equivalents since Kruse teaches such techniques where sweat gland equivalents continue to grow and can achieve diameters of a few millimeters or more where such large organoid bodies exhibit tissue-like structures (i.e. sweat glands).
Regarding claims 1 and 8-10, Kruse teaches that in the method the substance to be tested is brought in contact with the organoid bodies (i.e., sweat gland equivalents) and its effect, if present, determined by a morphological or some other detectable change in the organoid bodies (i.e., sweat gland equivalents) or in the cell types contained in them, where the test method concerns, e.g., a method for analyzing the effect of known or potential active substances or toxic substances or mutagens on all or specific cell types 
Kruse teaches that the test substance can be of a very different chemical nature (e.g., a protein, lipid, a nucleic acid, e.g., RNA, DNA or a derivative thereof, a low-molecular weight or high-molecular weight chemical compound, a chemical element or a mixture of these substances; paragraph 18; claims 31-47).    Two or more test substances can also be tested successively or simultaneously with the same sweat gland equivalents in order to determine interactions of the test substances (paragraph 18; claims 31-47).   
Kruse further teaches that the contacting of the test substance(s) with the sweat gland equivalents take place in any suitable manner depending on of the type of test substance, where suitable methods are known to those skilled in the art (paragraph 19).  If the test substance is a nucleic acid (e.g., RNA, DNA or a derivative thereof), it can be introduced into the cells of the organoid bodies with any known method of genetic engineering including the use of vectors, viruses, electroporation, etc. (paragraph 19; i.e., identification and analysis by molecular biology methods).  A test substance that is soluble or solubilizable in the culture medium is preferably simply added to the cell culture medium in which the sweat gland equivalents are present and incubated with the test substance in suitable concentrations (paragraph 19; claims 31-47).  
Kruse also teaches that the detection method will depend on the type of the active substance and on the type of the change to be observed in the sweat gland equivalents and in the differentiated cells contained in them (paragraph 19).  A number of methods for detecting the effect of drugs or toxic substances on mammalian cells are known by a person of ordinary skill in the art (paragraph 21).  Further, detection of the effect of a 
Kruse teaches that the effect of the substance may be a change in the morphology or in the capacity for proliferation, capacity for growth or in the viability of all cell types or of specific cell types of the sweat gland equivalents, where direct visual and optical detection methods including cytometric, microscopic and calorimetric methods can be used (paragraph 23; claims 31-47).  
Kruse also teaches that alternatively or simultaneously, the effect may be a change in the activity of specific or of all cell types of the sweat gland equivalents (e.g., the activity change can be expressed in an increased or reduced or first-time occurrence of a detectable marker substance in or on the sweat gland cells; paragraph 24). The marker substance may be a protein including but not limited to antibody, receptor, enzyme, hormone, ion channel, neurotransmitter, surface marker, RNA, DNA, a proteoglycan, a lectin or another suitable substance , where the markers substances can be detected by binding to a specific binding partner that is conjugated with a detectable group (e.g., a dye, fluorescent dye, a radioactive marking, enzyme marking, luminescence marking, magnetic resonance marking or another marking known in the state of the art; paragraphs 25-28; claims 31-47).  The specific binding partner can also be unmarked but bound to an affinity column or another carrier, where the cells comprising the marker substances on their surface can be detected by the specific binding to these carriers (paragraph 26).  
Although Kruse teaches the above, Kruse does not explicitly teach the diameter, as well as the type of sweat gland cells.  Further, Kruse does not teach identifying an analyzing at least one secretion protein.
Regarding claims 1, 2, 11 and 12, Li teaches an in vitro method for identifying and analyzing secretion proteins in the human sweat gland, where Li teaches culturing human eccrine sweat gland epithelial cells that constitutes a good model (i.e., a sweat gland equivalent) for studying three-dimensional reconstruction, wound repair and regeneration and differentiation of the human eccrine sweat gland (Abstract).  In matrigel, epithelial cells from the human eccrine sweat gland form tubular-like structures and then the tubular-like structures coil into sphere-like shapes that structurally resemble human eccrine sweat glands in vivo (Abstract; i.e., a sweat gland equivalent).  One sphere-like shape can be linked to another sphere-like shape or to a cell monolayer via tubular-like structures (Abstract).  
Li teaches that human eccrine sweat gland cells were harvested and cultured in standard monolayers and 3D matrices and their morphology was recorded, histologically and immunohistochemically (page 898, column 1, paragraph 2).  For the in vitro three-dimensional culture (i.e., a sweat gland equivalent), aliquots of harvested eccrine sweat 4 cells; 50,000 cells) were cultured in media and matrigel where the media is changed every other day and the cells observed via microscope (page 898, columnn1, paragraph 4, to column 2, paragraph 3).  In view of the above, Li teaches providing at least one three-dimensional sweat gland equivalent, comprising from about 500 to about 500,000 sweat gland cells. 
Further, regarding claims 2, 11 and 12, Li teaches that the eccrine sweat gland cells in the three dimensional culture have a diameter from about 100 μm to about 6,000 μm, a diameter from about 100 μm to about 4,000 μm, and a diameter from about 100 μm to about 2,000 μm (Fig. 2g; i.e., the sweat gland equivalent has a diameter greater than 100 μm; ~125 μm).  Li also teaches that the diameter of the human eccrine sweat gland cells in two-dimensional culture can be over 200 μm (~233 μm), which in view of the instant claim 12 indicating the diameter of the sweat gland equivalent is “about 200 to about 1,500 μm,” Li reads on instant claim 12 since Li teaches the same type of cells (eccrine sweat gland cells) in a three dimensional culture as Applicant (i.e., a three-dimensional sweat gland equivalent) and such human eccrine sweat gland cells would inherently be within the claimed range as in instant claim 12.  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same diameter sized human eccrine sweat gland cells as Applicant) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).
Alternatively, regarding instant claim 12, Li teaches the above diameters for sweat gland cells.  In view of the recited diameter of the sweat gland equivalent is “about 200 to about 1,500 μm” within the claim, it is also noted that in MPEP § 2144.05(I), a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  
Regarding claims 1 and 8, Li teaches that the sweat gland equivalent were stained in which immunohistochemical analysis demonstrated that the cultures expressed (secreted) CK7, CK19, EMA, and actin (page 898, column 2, paragraph 7, page 899, column 2, paragraph 1).  In view of the above, Li teaches that at least one secreted protein was identified and analyzed, where such identification an analysis was performed via protein analytical methods.
Regarding claims 5 and 15, Li teaches that histological staining was performed which revealed many tubular-like structures with a centrally localized hollow lumen, where some of these tubular-like structures were lined by a single layer of epithelial cells which were similar to the secretory part of the eccrine sweat gland (Fig. 3).  Further, cells with a narrow top and wide bottom were identified as clear-like cells (Fig. 3, arrowhead) and cells with a wide top and narrow bottom were identified as dark-like cells (Fig. 3, arrow).  Additionally, Li teaches that the eccrine sweat cells show secretory parts or ducts (Fig. 3f).
in vitro culture methods for sweat gland cells (i.e., a sweat gland equivalent) where the amounts of sweat gland cells and their diameters were known, as well as utilizing known protein analytical methods for identifying and analyzing secretion proteins.
A person of ordinary skill in the art would have been motivated to combine the teachings of Kruse (as evidenced by Kurata) and Li for an in vitro method for identifying and analyzing secretion proteins in the human sweat gland since the references teach the preparation, culture and subsequent analysis of three-dimensional sweat gland equivalents, where Kruse teaches the methodology to perform an analysis on the three-dimensional sweat gland equivalents and where test substances in the assay will have an effect on such sweat gland equivalents that can be measured by known molecular biological and protein analytical methods, while Li provides additional teachings regarding three-dimensional sweat gland equivalent properties and the further analysis on such three-dimensional sweat gland equivalents via protein analytical methods for identifying and analyzing secreted proteins from sweat gland equivalents.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings the teachings of Kruse (as evidenced by Kurata) and Li for an in vitro method for identifying and analyzing secretion proteins in the human sweat gland since the references teach the preparation, culture and subsequent analysis of three-dimensional sweat gland equivalents, and in doing so provides an advantage to the Kruse method by providing additional teachings regarding sweat gland equivalent properties and additional protein analytical methods that can further identify effects on the 
It is submitted that based on the above, the use of three-dimensional sweat gland equivalents in assays to analyze the state of the sweat gland cells via known analytical techniques to assess such parameters as the secretion of proteins from the human sweat gland is well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine the methodologies taught within Li (i.e., in vitro methods for identifying and analyzing secretion proteins in a human sweat gland model via known protein analytical methods) with the methodologies in Kruse (i.e., methods of providing improved multicellular, in particular human in vitro test systems and methods with which the action of substances on different cell types such as sweat gland equivalents via identifying and analyzing what effect substances have on a particular cell type such as sweat gland cells) for the purpose of maximizing the benefits of known culturing techniques and assays using known analytical techniques to assess effects that substances have on sweat gland cells or sweat gland equivalents.  Combinations of multiple products (i.e., known methodologies and assays utilizing sweat gland cells or sweat gland equivalents) each known to have the same effect (i.e., the preparation, culture and subsequent analysis of three-dimensional sweat gland equivalents) to produce a final product (i.e., an in vitro method for identifying and analyzing secretion proteins in the human sweat gland via a three-dimensional sweat gland equivalent) having the same effect (i.e., identification and analysis of secretion proteins in human sweat gland equivalents) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
With regard to the cell concentration within claim 1, it is noted that the combined teachings of Kruse (as evidenced by Kurata) and Li provide for such a sweat gland cell concentration for the sweat gland cell equivalent.
In view of the above, regardless, it is noted that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP § 2144.05(II)(A).
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Kruse (as evidenced by Kurata) and Li, as applied to claims 1-5 and 8-15, above, further in view of Schittek, B. (Journal of Innate Immunology, Vol. 4, pp. 349-360; 2011).
The teachings of Kruse (as evidenced by Kurata) and Li, above are herein relied upon.  Although the combined teachings from Kruse (as evidenced by Kurata) and Li teach the identification and analysis of at least one secretion protein in the in vitro method that provides a three-dimensional sweat gland equivalent, Kruse (as evidenced by Kurata) and Li do not teach identifying an analyzing at least one secretion protein, where the secretion protein is an antibacterial secretion protein such as those listed within instant claim 7.
Schittek teaches that dermcidin, a gene expressed in human eccrine sweat glands, secretes a precursor dermcidin protein into sweat, where it is proteolytically processed to give rise to antimicrobial peptides (AMPs) with a broad spectrum of activity under sweat-like conditions (page 349, column 1, paragraph 1, to column 2, paragraph 1).  Owing to their persistence and abundance, dermcidin-derived peptides contribute to the first line of skin defense by building a constant barrier that overlies the epithelium, especially at body sites most likely to come into contact with pathogenic microorganisms, where a large amount of antimicrobially active dermcidin peptides was detected in sweat (page 349, column 2, paragraph 1).  Dermcidin is the most abundant AMP found in sweat, where other AMPs, such as LL-37 and proteolytic derivatives of LL-37, were also detected in human eccrine sweat (page 349, column 2, paragraph 1).  Schittek also teaches that dermcidin is highly expressed in human eccrine sweat glands and secreted into sweat, where proteolytic processing of dermcidin in sweat yields several dermcidin-derived 
Schittek teaches additional analytical tools for the analysis and identification of antimicrobial secretion proteins (such as dermcidin) where such additional analytical methods are genomic mapping, n-terminal sequencing of the precursor proteins and peptides (where such sequences are obtained from electrophoretic separations and electro-transfer of the separated protein onto a sequencer friendly support), and protein sequence alignments (Figs 1 and 2; page 356, column 2, paragraph 1).
A person of ordinary skill in the art would have been motivated to combine the teachings of Kruse (as evidenced by Kurata) and Li and utilize the known analytical methods and techniques in Schittek for identifying additional secreted proteins (such as dermcidin an antimicrobial secreted protein) in sweat produced by sweat gland equivalents since all the references are involved with known sweat gland assays and techniques in the analysis of sweat gland cells and sweat gland cell equivalents, as well as the methods that provide analysis and identification of materials in the assay, while Schittek provides additional protein analytical techniques to further identify and analyze antimicrobial secreted proteins such as dermcidin (most abundant antimicrobial secreted protein found in sweat), which is proteolytically cleaved to produce antimicrobial peptides that need additional sensitive techniques for their detection.
A person of ordinary skill in the art would have had a reasonable expectation of success in combining the teachings of Kruse (as evidenced by Kurata) and Li and utilize the known analytical methods and techniques in Schittek for identifying additional secreted proteins (such as dermcidin an antimicrobial secreted protein) in sweat 
It is additionally noted that with regard to the order of steps, the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.  No claims are free of the art.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631